NaptoN, J.
delivered, the opinion of the court.
This was a suit commenced before a justice of the peace by John Watson, against Thomas Watson, in which Daniel Ashby, the plaintiff in error, was summoned as garnishee. Judgment was rendered against Ashby before the justice, for $129 58, from which he appealed to the circuit court. The answer of Ashby to the interrogatory touching his indebtedness was, that at the time of the service of the garnishment, be owned a note on Thomas Watson for $151 51, due the 1st Jan., 1843, and therefore, he owed said Watsen nothing. The trial before the justice took place in November, 1843, and the process had been served on Ashby the August preceding. At the trial in the circuit court, the plaintiff below, proved that Ashby was indebted to Thomas Watson, in the sum of $129 58, but it also appeared that before the service of the process on Ashby, he had purchased of one Lisbon Applegate, a bond on said Watson for $151 51, due the 1st January, 1843, which was proved to have been executed by Watson, at the time of its date, and to be genuine, and to have been assigned for value received to said Ashby, previous to the service of the garnishment. The court refused to permit the plaintiff in error to read said bond in evidence, and gave judgment against him for $129 58. Exceptions were taken to the opinion of the court, a motion made for a new trial, and overruled, and the case brought to this court by writ of error.
The counsel for the defendant in error insists, that the bond was properly excluded ; because, first, the garnishee in his answer, to the interrogatories, had described it as a note; and second, had it been truly described, it was only a set-off, and was therefore insufficient to disprove indebtedness.
In .relation to the first point, it is sufficient to observe, that the answer of the garnishee is not governed by the imles of technical pleadings, and if it be substantially sustained, it matters not that he has failed to employ the proper legal terms. Nor does there seem to be much force in the remaining objection, for the. bond was not offered as a set-off, but merely to show that Ashby was not indebted to Thomas Watson. Had a suit been instituted by Thomas Watson against Ashby, the latter it is true, could not have availed himself of this bond as a set-off, because its amount exceeded the jurisdiction of the justice, and the Legislature have thought proper to provide another tribunal before which a demand of this character must be established. But the question before the court was, whether Ashby was indebted to T. Watson, and the bond offered by Ashby, conclusively showed, (with the testimony,) that *237Watson was indebted to him. The court was not called upon to give judgment in favor of Ashby, for the balance which appeared due to him, as it would have been, had the bond- been offered as a set-off, but simply to decide whether anj1, indebtedness existed on the part of Ash-by. If none existed, he was entitled to be discharged. In truth, the answer of the garnishee may be regarded as a simple negative, and the question for the court was merely as to the legality of the evidence offered to sustain this answer. Had the bond been for a sum ten times greater than it was, would it not still tend to establish the truth of the answer ? The question of jurisdiction has nothing to do with it.
Judgment reversed and cause remanded.